Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' amendments and arguments filed in their response dated 08/18/2022 and submission of a Terminal-Disclaimer are acknowledged. In said response dated 08/18/2022, applicants’ have amended claims 16-18 and 21-22, cancelled claims 19-20 and 23 and added new claims 24-29.Thus, amended claims 16-18, 21-22 and 24-26 are pending in this application; amended claims 16-18 and 24-26 (reading on the elected subject-matter) are now under consideration for examination; non-elected invention/claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Objections and rejections not reiterated from previous action are hereby withdrawn. 
The Terminal Disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed US patent 10,131,863 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Withdrawn-Double Patenting rejection
Previous rejection of claims 16-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 7-8 of US 10,131,863 B2 (Gori et al., in IDS), is being withdrawn due to submission of a Terminal-Disclaimer.
Withdrawn-Claim Rejections: 35 U.S.C. 112(b)
Previous rejection of claims 16 and claims 17-19 depending therefrom are rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 102
Previous rejection of claims 16-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 10,131,863 B2 (Gori et al., in IDS), is being withdrawn due to claim amendments and persuasive arguments.
New-Claim Rejections: 35 U.S.C. 112(b) 
Necessitated by claim amendments/new claims 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	I. Claim 16 and claims 17-19 and 24-26 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Regarding claim 16 recites the phrase “optionally”, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The metes and bounds of claim 16 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. Clarification and correction is required. 
II. Claim 16 and claims 17-19 and 24-26 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 16-17 are indefinite in the recitation of "DNAse derived from Aspergillus" and is unclear if this requires that the DNAse be naturally produced by a Aspergillus species or if the term includes mutants of such proteins. If mutants are encompassed how many mutations can be present and be within the scope of "DNAse derived from Aspergillus". As written, one cannot determine if the term refers to ‘functions of several real variables’ of the claimed "DNAse derived from Aspergillus" or ‘structural variables’ of claimed "DNAse derived from Aspergillus" (unlimited structures). The metes and bounds of the claims are unclear. For examination purposes, no patentable weight will be given to the term. It is not clear to the examiner as to what the phrase “…derived …” means in the context of the above claims, is this synonymous with “obtained from specific strain or source of Aspergillus comprising specific structure? or does it include natural and man-made mutants thereof from any source? Furthermore, literally while the term “derived” means to “to isolate from or obtain from a source”, the above term could also mean “to arrive by reasoning i.e., to deduce or infer” or also mean “to produce from another substance”. Clarification and correction is required.
	III. Claims 24-25 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 24 recites the limitation "…X205I…, wherein the positions correspond to SEQ ID NO: 7”; and claim 25 recites “…S99G, S99A, V205I, Y209W, L217D, L217Q…, wherein the positions correspond to SEQ ID NO: 7”. Claims as written is confusing and does not conform to the original amino acid residues of SEQ ID NO: 7 for the following reason.  In the wild-type naturally-occurring polypeptide comprising the amino acid sequence of SEQ ID NO: 7, said polypeptide has the following amino acid residues in SEQ ID NO: 7; D99, I205, L209 and Y217. Clarification and correction is required. 
New-Claim Rejections: 35 USC § 112(a)
Necessitated by claim amendments/new claims 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
Claims 16-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 16-18 and 21-22 are directed to a method comprising … a genus of DNAses, said DNAses derived from Aspergillus (as in claims 16-17); said method comprising proteases encompassing mutants, variants and homologs; and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure, i. e., said protease variant comprising "…X205I…, wherein the positions correspond to SEQ ID NO: 7”; “…S99G, S99A, V205I, Y209W, L217D, L217Q…, wherein the positions correspond to SEQ ID NO: 7” (as in claims 24-25; also see above, claims rejection under 112(b) for claims interpretation). 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
 
There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of proteins required by the claims in the claimed method. While the specification in the instant application discloses an isolated polypeptide of SEQ ID NO: 2 having DNAse activity and SEQ ID NO: 8 and specific variants of SEQ ID NO: 8 having protease activity in the claimed method, and the specification provides no clue as to the structural elements required in any DNAses and Proteases as recited, nor does it teach which structural elements of the proteins disclosed, including any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure, since in the wild-type naturally-occurring polypeptide comprising the amino acid sequence of SEQ ID NO: 7, said polypeptide has the following amino acid residues in SEQ ID NO: 7; D99, I205, L209 and Y217. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptides of functional variants of the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 8 having essentially any structure and have the desired DNAse and Protease activities in the presence of any surfactant undefined and unlimited structures in the claimed method.  
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated i.e., a method comprising … a genus of DNAses, said DNases derived from Aspergillus (as in claims 16-17); said method comprising proteases encompassing mutants, variants and homologs; and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure, i. e., said protease variant comprising "…X205I…, wherein the positions correspond to SEQ ID NO: 7”; “…S99G, S99A, V205I, Y209W, L217D, L217Q…, wherein the positions correspond to SEQ ID NO: 7” (as in claims 24-25; also see above, claims rejection under 112(b) for claims interpretation). A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of DNAses, Proteases variants recited in the claim and having activity in a composition comprising any surfactant in the claimed method, i.e., any functional variants of the polypeptides of SEQ ID NO: 2 and SEQ ID having essentially any structure, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 8 that are essential for the recited activity or a correlation between structure and function which would provide those unknown structural features. Furthermore, while one could argue that the few species disclosed SEQ ID NO: 2 and SEQ ID NO: 8 are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999, in IDS) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity. Tang et al., (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA). Seffernick et al.. (J. Bacteriol. 183(8):2405-2410, 2001, in IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants  required by the claims. 
Due to the fact that the specification only discloses a limited number of species of the genus of variants in the claimed method, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments/new claims 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 16-18 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rasmussen et al., (US 2017/0218315 A1; priority 08/11/2014) and in view of Yu et al., (UniProtKB/TrEMBL; AC# A0A0F0I7M9, 07/24/2015). 
Claims 16-18 and 21-22, as interpreted are directed to encompass: a method comprising … a genus of DNAses, said DNAses derived from Aspergillus (as in claims 16-17); said method comprising proteases encompassing mutants, variants and homologs; and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure, i. e., said protease variant comprising "…X205I…, wherein the positions correspond to SEQ ID NO: 7”; “…S99G, S99A, V205I, Y209W, L217D, L217Q…, wherein the positions correspond to SEQ ID NO: 7” (as in claims 24-25; also see above, claims rejection under 112(b) for claims interpretation)).
Regarding claims 16-17 and 24-25, Rasmussen et al., (US 2017/0218315 A1; priority 08/11/2014) teach detergent compositions comprising DNAse, protease and surfactant and a method of use including laundering a textile/laundry detergent wherein said DNAses are fungal origin (¶ [0013-0014], [0162]), and said reference proteases having 100% sequence identities to SEQ ID NO: 7 and SEQ ID NO; 8 of the instant invention including the variants and the recited amino acid reside substitutions as recited in claims 24-25 of the instant invention (see ¶ [0025] and provided sequence alignments); said compositions having enzyme compatible surfactants (¶ [0100], [050-0151); and as laundry detergent composition and methods of use (¶ [0141], [0146]). Examiner below is reproducing relevant sections from Rasmussen et al., (US 2017/0218315 A1; priority 08/11/2014):

    PNG
    media_image1.png
    198
    322
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    113
    311
    media_image2.png
    Greyscale

Proteases

    PNG
    media_image3.png
    108
    312
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    346
    311
    media_image4.png
    Greyscale

Enzyme compatible surfactant

    PNG
    media_image5.png
    45
    299
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    504
    311
    media_image6.png
    Greyscale

Although Rasmussen et al., (US 2017/0218315 A1; priority 08/11/2014) teach DNAse obtained from fungal origin, said cited reference do not disclose or explicitly teach said DNAse is derived from Aspergillus and having 80-90% sequence identity to SEQ ID NO: 2 of the instant invention (as in claims 17-18 and 25). 
	Regarding claim 17-18 and 25, Yu et al., (UniProtKB/TrEMBL; AC# A0A0F0I7M9, 07/24/2015), advantageously teach isolation of a DNAse from Aspergillus, said reference DNAse having 97.8% sequence identity to SEQ ID NO: 2 of the instant invention (see provided sequence alignment). 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Rasmussen et al., and utilize the DNAse from Aspergillus, said reference DNAse having 97.8% sequence identity to SEQ ID NO: 2 as disclosed by Yu et al., in the claimed method of the instant invention because Rasmussen et al., suggest the DNAse to be utilized in the laundry composition is of fungal origin and the combined references Rasmussen et al., and Yu et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Given this extensive teaching in prior art (Rasmussen et al., and Yu et al.,) i.e., a method comprising … a genus of DNAses, said DNAses derived from Aspergillus (as in claims 16-17); said method comprising proteases encompassing mutants, variants and homologs; and any functional variant having 80% sequence identity to the polypeptide of SEQ ID NO: 8 having essentially any structure, i. e., said protease variant comprising "…X205I…, wherein the positions correspond to SEQ ID NO: 7”; “…S99G, S99A, V205I, Y209W, L217D, L217Q…, wherein the positions correspond to SEQ ID NO: 7” (also see above, claims rejection under 112(b) for claims interpretation), as taught by the instant invention and as claimed in claims 16-18 and 21-22 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 16-18 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rasmussen et al., (US 2017/0218315 A1; priority 08/11/2014) and in view of Yu et al., (UniProtKB/TrEMBL; AC# A0A0F0I7M9, 07/24/2015).
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 16-19 and 24-26 are rejected under 35 U.S.C. 112(b).
Claims 16-19 and 24-26 are rejected under 35 U.S.C. 112(a) for written-description.
Claims 16-18 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rasmussen et al., (US 2017/0218315 A1; priority 08/11/2014) and in view of Yu et al., (UniProtKB/TrEMBL; AC# A0A0F0I7M9, 07/24/2015).
Conclusion
	None of the claims are allowable. Claims 16-19 and 24-26 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652